[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                                                                 FILED
                                                       U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                              June 29, 2006
                            No. 05-15321                  THOMAS K. KAHN
                        Non-Argument Calendar                   CLERK



                   D. C. Docket No. 03-80943-CV-JCP

FREDERICK DAHLMEIER,

                                               Plaintiff-Appellant,

                                 versus


FORTIS BENEFITS INSURANCE COMPANY,

                                               Defendant-Appellee.




               Appeal from the United States District Court
                   for the Southern District of Florida


                             (June 29, 2006)

Before ANDERSON, BIRCH and DUBINA, Circuit Judges.

PER CURIAM:
      In this appeal, appellant Frederick Dahlmeier (“Dahlmeier”) argues that the

district court erred in granting appellee Fortis Benefits Insurance Company’s

(“Fortis Benefits”) motion for summary judgment on the basis of his failure to

exhaust administrative remedies. We disagree and affirm.

      We review the district court’s grant of summary judgment de novo, viewing

the evidence in the light most favorable to the party opposing the motion. Perrino

v. S. Bell Tel. & Tel. Co., 209 F.3d 1309, 1314-15 (11th Cir. 2000).

      Here, it is undisputed that Dahlmeier failed to exhaust the administrative

remedy outlined in the Group Claim Denial Review Procedure. “Our law is well-

settled that ‘plaintiffs in ERISA actions must exhaust available remedies before

suing in federal court.’” Id. at 1315 (quoting Counts v. Amer. Gen. Life &

Accident Ins. Co., 111 F.3d 105, 108 (11th Cir. 1997)). “However, a district court

has the sound discretion to excuse the exhaustion requirement when resort to

administrative remedies would be futile or the remedy inadequate, . . . or where a

claimant is denied meaningful access to the administrative review scheme in

place.” Id. (internal citations and quotation marks omitted). “The decision of a

district court to apply or not apply the exhaustion of administrative remedies

requirement for ERISA claims is a highly discretionary decision which we review

only for a clear abuse of discretion.” Id. at 1315.
                                          2
       After carefully reviewing the record, we conclude that the district court did

not abuse its discretion in applying the exhaustion requirement to Dahlmeier’s

claim. Therefore, we affirm the district court’s grant of summary judgment.1

       AFFIRMED.




       1
        Even if we concluded that the district court misapplied the exhaustion requirement, we
would still affirm the grant of summary judgment because Fortis Benefits’ decision on Dahlmeier
claim for benefits was reasonable and correct.


                                              3